Citation Nr: 0114772	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-24 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for pilonidal cyst.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to January 
1948.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Atlanta, Georgia, denying the veteran's claim of service 
connection for pilonidal cyst. 

The veteran requested and was afforded a hearing before the 
Board in January 2001.

FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO. 

2.  There is no probative evidence of record showing the 
veteran to have a pilonidal cyst disability related to 
service.


CONCLUSIONS OF LAW

1.  The RO has met his duty to assist pursuant to the 
Veterans Claims Assistance Act of 2000, (VCAA) Pub.L.No. 106-
475, §  3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. §  5103A).

2.  A pilonidal cyst disability was not incurred in or 
aggravated by active service. 38 U.S.C.A.§ 1110 (2000); 38 
C.F.R. §§  3.303, 3.304, 3.306; VCAA, Pub.L.No. 106-475, §  
4, 114 Stat. 2096, 2097-99 (2000) (to be codified as amended 
at 38 U.S.C. §  5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  The Board observes that recently enacted 
legislation has eliminated the concept of a well-grounded 
claim and redefined the obligations of VA with respect to the 
duty to assist.  VCAA Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000)  (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5106, 5107).

The VCAA, Pub.L.No. 106-475, §§ 3 and 7, 114 Stat. 2096, 
2996-2100 (2000) sets forth four different aspects of the 
VA's duty to assist the veteran in the development of his 
claim: (1) a general duty to assist the veteran in obtaining 
evidence of the claim; (2) a duty to assist in obtaining 
records that the veteran adequately identifies; (3) for 
compensation claims, a duty to assist in obtaining service 
records and any other relevant records held by a federal 
body; and (4) a duty to provide necessary medical 
examinations and opinions for compensation.  VCAA, Pub. L. 
No. 106-475§ 3(a) 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

In the course of case development, the RO attempted to obtain 
the veteran's service records and indicated post-service 
medical records pertinent to the veteran's claim.  The record 
reflects that the service department responded that the 
information requested was not a matter of record.  With 
regard to indicated post-service medical records, no hospital 
or outpatient treatment reports were found related to the 
reported treatment or surgery in 1947 aboard the U.S.S. 
Prairie, at the unidentified VA Medical Center in 1948, at a 
VA facility in Georgia in the early 1950s or at another VA 
Medical Center in Decatur, Georgia in 1954, as indicated by 
the veteran.

The RO informed the veteran of the attempts made to obtain 
pertinent information and requested that the veteran submit 
evidence relevant to his claim in April 1999.  The RO 
indicated the type of evidence which would be of assistance 
in substantiating the veteran's claim.  In April 1999, the 
veteran informed the RO that he did not have his medical 
records or a copy of them.  In March 2000, the RO explained 
the consequences of the lack of evidence and again described 
the specific evidence needed to complete the veteran's 
application.  In April 2000, the veteran submitted a brief 
note from the doctor treating him for hypertension and 
diabetes.  See VCAA, Pub. L.No. 106-475 § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107) (imposing responsibility on veteran to present and 
support a claim for benefit under laws administered by the 
Secretary).

Aside from the veteran's statements, as well as a brief note 
from the physician treating the veteran for diabetes and 
hypertension, a review of the record reveals no indicia of 
evidence of current pilonidal cyst disability, of persistent 
recurrent symptoms of such disability, or of symptoms of such 
disability associated with service.  The Secretary is 
required to provide a medical examination or obtain a medical 
opinion only if (1) there is competent evidence of a current 
disability or persistent recurrent symptoms of disability, 
and (2) evidence that the disability or symptoms may be 
associated with service, but (3) the case does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA, Pub.L.No 105-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A). 

The Board is of the opinion that there is sufficient evidence 
on file to allow for a determination on the claim of 
entitlement to service connection for pilonidal cyst.  The 
Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
him as mandated by the VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

In reaching this determination, the Board has considered the 
change in the law with regard to the duty to assist since the 
most recent statement of the case was issued to the veteran.  
However, the Board finds that the veteran is not prejudiced 
by its consideration of his claim pursuant to this new 
legislation without it first being considered by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Moreover, a remand for adjudication by the RO would only 
serve to further delay resolution of the veteran's claim.  VA 
has already met all obligations to the veteran under this new 
legislation.  Moreover, the veteran has been afforded the 
opportunity to submit evidence and/or argument on the merits 
of the issue on appeal.  

Service Connection

Factual Background

The veteran's service medical records are reportedly 
unavailable.

At his January 2001 hearing, the veteran stated that he first 
developed a pilonidal cyst while serving on the U.S.S. 
Prairie.  The veteran stated that cyst arose from a bump or 
fall while aboard ship.  He indicated that he sought 
treatment for the cyst on the ship's infirmary in or about 
1947.  He reported that treatment consisted of a hot sitz 
bath and lancing, which resolved the problem.  He did not 
recall additional difficulties with the cyst during service.

At the same hearing, the veteran also stated that following 
service, he had additional difficulty with the cyst.  The 
veteran was unable to recall the year of the flare-up, but 
indicated that it was in the early 1950s.  He stated that the 
cyst arose again after bumping it.  The veteran reported that 
although he had difficulty with the cyst he did not seek 
treatment until much later.  

The veteran stated he sought treatment for the cyst at the VA 
hospitals in Georgia, during the 1950s, and noted that he was 
hospitalized for four to five weeks as a result of the 
disability.  While he was hospitalized, the cyst was lanced 
without positive result, subsequently an operation was 
successfully performed and the veteran reports that he was 
left with a scar. There is no record of the indicated 
surgical procedure in Georgia.

The Board recognizes VA's heightened obligation to develop 
the record and resolve doubt in favor of the veteran in cases 
such as this where the service medical records are 
unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991). However, VA made multiple attempts to locate/obtain 
indicated service and post-service medical records.  As noted 
previously such attempts have been unsuccessful. 

Currently, the veteran has testified that he has deformity 
and tenderness related to the scar and that the veteran 
reports further that the scar is located, in part, on his 
hip.  The veteran indicated his symptoms, related to pain and 
tenderness, have gotten worse as he aged.  

In April 2000, the veteran submitted a note from the 
physician treating him for hypertension and diabetes.  In the 
note the doctor indicates that the veteran has experienced 
pain in the "right gluteal area and hip" for the past year 
or so, related to the reported pilonidal cyst surgery on two 
occasions in 1955.

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110.  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Where there is a chronic disease shown as such in service or 
within an applicable presumptive period, see 38 C.F.R. §§ 
3.307, 3.309 (2000), so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2000). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition. Such evidence must be medical unless it 
relates to a condition as to which, under the case law of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), lay observation is 
competent. If the chronicity provision is not applicable, a 
claim may still be viable if (1) the condition is observed 
during service, (2) continuity of symptomatology is 
demonstrated thereafter, and (3) competent evidence relates 
the present condition to that symptomatology. Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  
Determinations as to service connection will be based on a 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991); 38 U.S.C.A. § 1154; 38 C.F.R. § 
3.303(a) (2000).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence. See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit, 5 Vet. App. at 93.

In any case, a claim for service-connection for a disability 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability. Absent proof 
of a present disability there can be no valid claim. See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  See 
also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); VCAA, Pub.L.No. 106-475, §  4, 114 Stat. 2096, 
2097-99 (2000) (to be codified as amended at 38 U.S.C. §  
5107); Alemany v. Brown 9 Vet. App. 518 (1996).

Analysis

The only evidence of record pertinent to the veteran's claim 
is his own lay testimony and a note from his treating 
physician. The record indicates the physician treated the 
veteran for diabetes and hypertension.  The veteran reports 
the physician was aware of the pilonidal cyst.  The physician 
states in his note that the veteran has experienced pain in 
the right gluteal area for the past year and relates such to 
the reported 1955 pilonidal cyst surgeries.  The record does 
not indicate that the physician examined the cyst, treated 
the veteran for pain or difficulties related to the cyst, 
reviewed medical records pertinent to the cyst, or otherwise 
made any objective diagnosis or finding related thereto, 
prior to drafting his note.  The Board is not bound to accept 
medical opinions which are based on history supplied by the 
veteran where that history is unsupported or based on 
inaccurate factual premises. See Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 
69 (1993).  Based on these factual circumstances, it is not 
found that any useful purpose would be served by remanding 
this case in order to obtain any additional treatment records 
which may have been developed through this physician, or to 
request that he elaborate and/or furnish amplifying detail 
about the statement which he has furnished.

With regard to the veteran's own lays statements; the Board 
acknowledges that the veteran contends he had a pilonidal 
cyst during military service as a result of a bumping or 
falling incident, and a reoccurrence of such following 
service after an additional bump or fall.  The Board also 
acknowledges the veteran's complaints of pain and deformity 
on one side of his hip.  However, where the matter at issue 
in resolving a claim involves a question of medical etiology, 
or substantiating a current diagnosis, a lay person is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
knowledge, skill, training, or education. Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, the veteran, as one not medically 
trained, is not competent to provide the etiology of his 
claimed disorder, or to substantiate a current diagnosis.

The record contains no present diagnosis of a pilonidal cyst.  
The condition is referred to, essentially, only by way of 
reported history by the veteran's private physician.  The 
physician did not refer to any pertinent treatment records 
which had been reviewed in furnishing such report.  It can 
only be presumed that he was relying on history furnished by 
the veteran.  Moreover, he does not furnish a diagnosis that 
would substantiate the current existence of chronic 
disability associated with a pilonidal cyst, other than a 
reference to scarring in areas inclusive of the hip.  There 
is no reasonable basis for allowing this appeal, or for 
engaging in further efforts to develop the record at this 
time.  See, 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303; Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 


ORDER

Entitlement to service connection for a pilonidal cyst 
disability is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

